DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “each of the second set of platen ribs…” The claim is written as though there are more than one sets of second platen ribs. Further, if “each of the second set” is to support plural portions, it is unclear as to what exactly the second set is. Clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa (8,197,056).

Regarding claim 1, Furukawa teaches an apparatus comprising: 
a platen (23, item 60) to support a print media (fig. 22, item 13), wherein the platen extends in a plane (fig. 23, into page) in which the print media is conveyed for printing (compare figs. 22. 23); and 
a first set of platen ribs (fig. 23, items 21) and a second set of platen ribs (fig. 23, items 62) each mounted to extend approximately perpendicular from a surface of the platen (see fig. 23), wherein the second set of platen ribs are moveable approximately perpendicular to the surface of the platen and the plane (compare figs. 23, 24). 	Regarding claim 3, Furukawa teaches the apparatus as claimed in claim 1, wherein each of the second set of platen ribs is to support portions in proximity to edges of the print media (see fig. 23, Note edges proximate items 64).

Regarding claim 8, Furukawa teaches the apparatus as claimed in claim 1, wherein the first set of platen ribs and second set of platen ribs are arranged serially, with the first set of platen ribs arranged in middle of the second set of platen ribs (see fig. 23, Note that, if the second ribs are defined only as the leftmost and rightmost ribs 62 as pictured, the limitation is met).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853